Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 1 of 32 Page ID
                                 #:10183




                     EXHIBIT CC
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 2 of 32 Page ID
                                 #:10184


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                      X
                                                          SEALED
 UNITED STATES OF AMERICA                                 INDICTMENT

                                                          16 Cr.
             - v. -

 DAVID BERGSTEIN
 and KEITH WELLNER,

             Defendants.

                                      X


                               COUNT ONE
            (Conspiracy to Commit Investment Advisor Fraud
                         and Securities Fraud)

            The Grand Jury charges:

                   Relevant Individuals and Entities

      1.    At all times relevant to this Indictment, Weston

Capital Asset Management ("Weston") was a registered investment

 adviser with the U.S. Securities and Exchange Commission

 ("SEC"), providing discretionary investment management and

 advisory services to domestic and foreign private investment

 funds, as well as domestic and foreign institutions and high net

worth individuals.      Pursuant to investment advisory contracts,

 clients empowered Weston and its principals to make investment

 decisions on their behalf in certain circumstances, with the

understanding that the investment advisors would make such

 decisions based on the clients' best interests.         Weston had
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 3 of 32 Page ID
                                 #:10185


places of business in both New York 1 New York and West Palm

Beach 1 Florida.

      2.     Weston managed more than a dozen hedge funds for its

investors.        Each of Weston 1 s funds had a particular investing

strategy/ primarily focused on investments in other hedge funds.

Westonrs funds included:

             a.      Wimbledon Fund. SPC ( "Wimbledon 11   )   r   which was

segregated into classes of investment portfolios.                       One of the

investment portfolios in Wimbledon was the Class TT Portfolio

 (the "TT Portfoli0 11 )     r   which was meant to mirror the performance

of the Tewksbury Investment Fund Ltd.             ("Tewksbury 11    )   1   a multi-

billion-dollar hedge fund invested predominantly in securities

and U.S. Treasury bills.

             b.      The Wimbledon Financing Master Fund Ltd.                   ( "WFF 11   )   1




which focused on asset-backed lending investments.

             c.      A series of "Partners 11 funds.       The Partners 2

Fund (the "P2 Fund 11    )       invested in funds managed by other hedge

fund managers.

      3.     Albert Hallac was Weston 1 s founder.             At all times

relevant to this Indictment 1 Hallac was the firm 1 s president and

served as an investment advisor to Weston 1 s clients.                       Thus 1

Hallac had a fiduciary duty to act in his clients 1 best

interests and to disclose to them all material facts concerning

transactions undertaken on their behalf.

                                            2
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 4 of 32 Page ID
                                 #:10186


      4.     From in or about 2007 through in or about July 2012,

KEITH WELLNER, the defendant, served as Weston's General

Counsel, Chief Operating Officer, and Chief Compliance Officer.

From in or about 2009 through in or about July 2012, WELLNER

also managed the investments of WFF.        At various times, WELLNER

served as an investment advisor to WFF investors, and thus was

obligated to act in the best interests of those investors and to

disclose to them all material facts.

      5.     At all times relevant to this Indictment, DAVID

BERGSTEIN, the defendant, was a film producer who owned,

operated, or otherwise involved himself in a number of

companies, focusing partly on private equity investments and

partly on the film industry.       BERGSTEIN exercised substantial

control over entities called Graybox LLC ("Graybox") and Arius

Libra Inc.    ( "Arius Libra"), the latter of which purportedly

invested in companies in the medical billing industry (including

in a company called Pineboard Holdings Inc.         ("Pineboard")).

      6.     At all times relevant to this Indictment, Gerova

Financial Corporation ("Gerova") was an international

reinsurance company based in Bermuda.        Until 2011, Gerova traded

publicly on the New York Stock Exchange.         From in or about 2010

through in or about 2011, an individual ("Associate-1")

exercised substantial control over Gerova.




                                      3
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 5 of 32 Page ID
                                 #:10187


      7.    Swartz IP Services Group Inc.      ("Swartz IP") was a

company purportedly run by DAVID BERGSTEIN, the defendant, and

an associate of BERGSTEIN's ("Associate-2").         Swartz IP

purportedly invested in a number of companies.

                   Overview of the Scheme to Defraud

      8.    From at least in or about 2011 through at least in or

about 2012, DAVID BERGSTEIN and KEITH WELLNER, the defendants,

and others known and unknown, participated in a scheme to

defraud Weston investors.      The scheme involved, among other

things, an agreement among BERGSTEIN, WELLNER, and others to do

the following:    (i) conceal material information from Weston

investors about financial transactions involving investor monies

that Weston was legally and contractually obligated to disclose;

 (ii) transfer funds from one pool of Weston's investors to make

payments to, provide a security interest for, or otherwise

benefit, another pool of Weston's investors, without the

required disclosures to investors concerning conflicts of

interest, among other things; and (iii) convert improperly at

least a portion of funds transferred from investor accounts for

the benefit of BERGSTEIN, WELLNER, and others.

                          Background on Weston

      9.    Prior to the financial crisis of 2008, Weston's funds

 (including separate funds for which Weston had provided seed

capital) had combined total assets, at their peak, of

                                     4
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 6 of 32 Page ID
                                 #:10188


approximately $2.8 billion.       Following the financial crisis,

investors made a significant number of redemption requests and

withdrew their investments from the funds.         As a result, during

the time period relevant to this Indictment, Weston's assets

under management declined to a few hundred million dollars.

Weston's revenue also diminished, and the firm was in need of

capital to continue its operations.

      10.   In or about January 2010, at Associate-1's initiation,

Weston agreed to a transaction with Gerova that was intended, in

part, to exchange illiquid, or hard-to-sell, assets held by one

of Weston's funds for liquid assets.        Specifically, as part of

the transaction, Weston sent assets from WFF (which were

comprised of investments in other hedge funds)         to Gerova in

exchange for restricted shares of Gerova's stock.          The Gerova

stock that Weston received was valued at approximately $85

million around the time of the transaction.

      The Scheme to Defraud Investors in WFF and the P2 Fund

      11.   In or about 2011, Gerova's stock price plummeted.

Around this time, Associate-1 introduced Albert Hallac, the

president of Weston, to DAVID BERGSTEIN, the defendant.

BERGSTEIN proposed a transaction with Weston that, he claimed,

would purportedly rescue some of Weston's failed investment in

Gerova by securing a release of WFF's assets and then using

those assets to capitalize a separate entity called Arius Libra/

                                     5
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 7 of 32 Page ID
                                 #:10189


which was a shell company controlled by BERGSTEIN that would

later purportedly be used to purchase and operate medical

billing businesses.      In or about July through August 2011, this

transaction was executed:      WFF returned its shares of Gerova

stock to Gerova, Gerova released the WFF assets, and WFF's

assets were exchanged for an equity stake in Arius Libra.

      12.   Albert Hallac and KEITH WELLNER, the defendant, agreed

on behalf of WFF investors, as part of the unwinding with

Gerova, to repay approximately $5 million in debts purportedly

associated with WFF's original Gerova investment, including

debts Gerova purportedly owed to DAVID BERGSTEIN, the defendant.

BERGSTEIN falsely represented to Hallac and WELLNER that he had

made efforts to obtain a bank loan to cover those debts, as well

as to provide operating capital for Arius Libra.          When that loan

was purportedly delayed, BERGSTEIN, Hallac, and WELLNER devised

a plan in which Weston would secretly loan Arius Libra money

from another of Weston's funds to cover these debts and

expenses.

      13.    In or about August 2011, DAVID BERGSTEIN and KEITH

WELLNER, the defendants, together with Albert Hallac, agreed to

loan money belonging to Weston's P2 Fund to Arius Libra (the "P2

Loan").     The purpose of this loan was purportedly (1) to pay

Gerova debts as part of the "unwind," and (2) to fund Arius

Libra's purported medical billing businesses.          To generate the

                                      6
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 8 of 32 Page ID
                                 #:10190


proceeds for the loan, Hallac and WELLNER liquidated the P2

Fund's interests in certain securities without the knowledge of

P2 Fund investors.      In total, from in or about August 2011

through in or about November 2011, approximately $9 million in

investor money was disbursed from the P2 Fund pursuant to the P2

Loan.

        14.   KEITH WELLNER, the defendant, prepared certain

paperwork in connection with the P2 Loan, including a

"Contribution Agreement," dated August 3, 2011, which purported

to create Arius Libra.      Exhibit B of the Contribution Agreement

stated that Arius Libra's "liabilities" included several million

dollars in total debts to, among other entities, Gerova

Management Inc., DPRE Enterprises LLC (an entity controlled by

DAVID BERGSTEIN, the defendant), Associate-1, Gion Funding

 (another entity controlled by BERGSTEIN), and Weston.          WELLNER

also prepared a "Secured Note" that memorialized the terms of

the first $3.6 million disbursed as part of the P2 Loan.

Finally, WELLNER prepared an accompanying "Pledge Agreement,"

which provided that the first disbursement of the P2 Loan of

approximately $3.6 million was secured by certain of the assets

of WFF that had been contributed to Arius Libra.          Thus, in the

event the first disbursement of the P2 Loan was not repaid, the

P2 Fund had the ability to liquidate WFF assets to make P2

investors whole, to the detriment of investors in WFF.

                                     7
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 9 of 32 Page ID
                                 #:10191


BERGSTEIN reviewed and circulated the Contribution Agreement,

the Secured Note and the Pledge Agreement, among other documents

associated with the P2 Loan.

      15.    KEITH WELLNER, the defendant, and Albert Hallac did

not inform P2 Fund investors of the existence of the P2 Loan,

much less the conflicts of interest inherent therein, as DAVID

BERGSTEIN, the defendant, well knew.        WELLNER and Hallac did not

explain to P2 Fund investors what Arius Libra was, nor did they

obtain permission to enter into the P2 Loan.         They did not

disclose the Contribution Agreement, the Secured Note or the

Pledge Agreement.     In particular, Hallac, with WELLNER and

BERGSTEIN's knowledge and approval, hid from P2 Fund investors

that they were using P2 Fund money to pay purported debts

associated with the failed Gerova transaction that had been

incurred by the WFF investors, despite Hallac's fiduciary duty

to manage the P2 Fund in the best interests of P2 Fund

investors.     Likewise, Hallac, with the knowledge and approval of

WELLNER and BERGSTEIN, did not inform either P2 Fund or WFF

investors of the conflict of interest arising from the P2 Fund's

security interest in WFF assets.

      16.    Although DAVID BERGSTEIN, the defendant, had

represented that P2 Fund monies would be used both to pay off

creditors as part of unwinding WFF's transaction with Gerova and

to fund Arius Libra's medical billing businesses, in truth and

                                     8
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 10 of 32 Page ID
                                  #:10192


 in fact, BERGSTEIN and others misappropriated a substantial

 portion of the P2 Loan proceeds.         Unbeknownst to Albert Hallac

 and KEITH WELLNER, the defendant, BERGSTEIN diverted P2 Loan

 proceeds to pay for, among other things, unrelated business

 expenses and a variety of BERGSTEIN's own personal expenses,

 including credit card bills and unrelated attorney's fees, among

 other things.

       17.   From the summer through the fall of 2011, DAVID

 BERGSTEIN, the defendant, emailed to Albert Hallac and KEITH

 WELLNER, the defendant, a series of "Borrowing Certificates"

 memorializing BERGSTEIN's requests to draw down funds pursuant

 to the P2 Loan.     In these emails, BERGSTEIN made fraudulent

 representations to Hallac and WELLNER about how the P2 Loan

 proceeds would be used.      BERGSTEIN then misappropriated a

 portion of the P2 Loan proceeds for himself and a co-conspirator

 not named as a defendant herein ("CC-1").

       18.   For example, on or about August 29, 2011, DAVID

 BERGSTEIN, the defendant, sent an email to Albert Hallac and

 KEITH WELLNER, the defendant, attaching a P2 Loan Borrowing

 Certificate and requesting additional money from the P2 Fund,

 falsely representing that the funds would be used for the

 benefit of Arius Libra and acquisitions involving companies

 known as "Bidz/Matrix."      In the email, BERGSTEIN falsely

 represented:

                                      9
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 11 of 32 Page ID
                                  #:10193


      I need the following if possible.     . $25,000 sent
      to Michael Barnes.  $150,000 to Graybox .    . to
      handle what is going on with Bidz/Matrix.  I have to
      put out about $500K over the next two days to get what
      I need done in short order.  I do not have it all and
      could use help.

 In response to BERGSTEIN's email, Hallac and WELLNER issued from

 the P2 Fund the loan proceeds BERGSTEIN requested, including by

 wires transmitted through the Southern District of New York.

      19.    In truth and in fact, and contrary to the

 representations made by DAVID BERGSETIN, the defendant, in his

 August 29, 2011 email, BERGSTEIN misappropriated substantially

 all of the funds he requested in paragraph 18 above.          After the

 $150,000 was wired from the P2 Fund, BERGSTEIN used those funds,

 among other things, to pay his wife's credit card bills and his

 own personal legal bills, and further diverted the funds to an

 entity used by CC-1 to pay for personal expenses and unrelated

 business expenses.

       20.   By way of further example, on or about October 19,

 2011, DAVID BERGSTEIN, the defendant, sent an email to Albert

 Hallac and KEITH WELLNER, the defendant, attaching another P2

 Loan borrowing certificate and requesting an additional $1

 million.    Bergstein represented in his email: n[t]he proceeds

 will be used for Pineboard."       In response to BERGSTEIN's email,

 Hallac and WELLNER issued from the P2 Fund the loan proceeds




                                     10
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 12 of 32 Page ID
                                  #:10194


 BERGSTEIN requested, including by wires transmitted through the

 Southern District of New York.

       21.    In truth and in fact, and contrary to the

 representations made by DAVID BERGSTEIN, the defendant, in his

 October 19, 2011 email, BERGSTEIN diverted the $1 million P2

 Loan disbursement, in substantial part, to pay for personal

 legal bills and to fund Graybox and another entity used by

 BERGSTEIN and CC-1 to pay for personal expenses and unrelated

 business expenses.     The proceeds were not used for Pineboard, as

 BERGSTEIN had falsely represented to Hallac and others.

               The Defendants' Concealment of the P2 Loan

       22.    In or about November and December 2011, DAVID

 BERGSTEIN and KEITH WELLNER, the defendants, fraudulently

 revised and backdated the Arius Libra Contribution Agreement

 described in paragraph 14 above in an effort to conceal the

 existence of the indebtedness arising under the P2 Loan.

 Specifically, the Contribution Agreement, as revised and

 backdated to August 4, 2011 by BERGSTEIN and WELLNER, removed

 from Exhibit B the debt obligations to BERGSTEIN's entities,

 Associate-1, and others incurred pursuant to the P2 Loan.

 WELLNER and BERGSTEIN arranged for the revised and backdated

 Contribution Agreement to be presented to WFF's board of

 directors.    WFF's board of directors subsequently approved the

 revised Agreement in or about January 2012.         The board of

                                      11
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 13 of 32 Page ID
                                  #:10195


 directors was not.informed of the P2 Loani the Secured Notei the

 Pledge Agreement, which pledged WFF's assets as security for the

 P2 Loani or the fact that the P2 Loan was used to repay

 purported debts incurred by Gerova, including to BERGSTEIN

 himself.

       23.    In or about early December 2011, DAVID BERGSTEIN and

 KEITH WELLNER, the defendants, drafted a presentation for a WFF

 investor meeting, which they and Albert Hallac delivered to WFF

 investors on or about December 14, 2011.        While the presentation

 touted the purported benefits of the Gerova "unwind" and the

 investment in Arius Libra, the presentation (1) falsely

 represented that Owari Opus, an entity purporte9ly controlled by

 BERGSTEIN,    "arranged" an $8 million loan to Arius Libra, when,

 in truth and in fact,    the loan was made by the P2 Fundi and (2)

 falsely omitted the fact that the P2 Loan was secured by WFF

 assets.     Among the recipients of the false and misleading

 presentation were certain investors who had invested in both the

 P2 Fund and WFF.

           The Scheme to Defraud Investors in the TT Portfolio

       24.    In or about November 2011, DAVID BERGSTEIN and KEITH

 WELLNER, the defendants, and Albert Hallac entered into an

 undisclosed swap agreement involving the TT Portfolio and Swartz

 IP.   The TT Portfolio, as described above, was a Weston fund

 whose offering memorandum stated, in pertinent part, that

                                     12
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 14 of 32 Page ID
                                  #:10196


 investors' funds would be invested "either directly or

notionally" in Tewksbury.       As part of this swap agreement,

 Hallac and WELLNER transferred approximately $17.7 million from

 the TT Portfolio to Swartz IP.       In exchange, BERGSTEIN agreed to

 provide notes that would match the Tewksbury returns plus an

 additional one percent return each year.        BERGSTEIN also

 promised to meet investor redemptions on a current basis.           The

 transfer of monies was completed in or about December 2011.

       25.    Albert Hallac, with ·the knowledge and approval of

 KEITH WELLNER, the defendant, failed to act in accordance with

 his fiduciary and contractual duties to TT Portfolio investors

 in entering into this transaction, and instead acted for the

 purpose of deceiving the investors and benefitting their own

 interests.     Among other things, Hallac and WELLNER agreed to

 transfer TT Portfolio monies to Swartz IP without disclosing the

 transaction to TT Portfolio investors.        Hallac and WELLNER

 intended to deceive TT Portfolio investors by, among other

 things, declining to amend the TT Portfolio offering memorandum

 to reflect disbursements to Swartz IP, as they had done with

 financial institutions with which Weston had previously entered

 into total return swaps.      Hallac and WELLNER each understood

 that such a disclosure would have been material to TT Portfolio

 investors and would have caused them to redeem their investments

 in the fund.

                                     13
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 15 of 32 Page ID
                                  #:10197


      26.   Of the money that was transferred to Swartz IP, DAVID

 BERGSTEIN and KEITH WELLNER, the defendants, and Albert Hallac

 directed that approximately $3 million be transferred to the P2

 Fund to pay back, in part, the P2 Loan.        BERGSTEIN, WELLNER, and

Hallac thus directed that money from one set of Weston's

 investors (the TT Portfolio investors) be used to pay back part

 of a debt owed to another set of Weston's investors (the P2 Fund

 investors) - another conflict of interest.        This too was done

without disclosure to, or the knowledge or consent of, TT

 Portfolio investors or P2 Fund investors, as BERGSTEIN and

WELLNER well knew.

      27.   Despite knowing that Swartz IP lacked any substantial

 assets aside from what it received from the TT Portfolio, and

 that Associate-2 neither invested in nor had any involvement in

 operating Swartz IP, DAVID BERGSTEIN, the defendant, misled

Albert Hallac and KEITH WELLNER, the defendant, as well as TT

 Portfolio investors, by, among other things:

            a.    creating a fake balance sheet that falsely

 represented that Swartz IP had approximately $19 million in

 assets;

            b.    falsely representing that Swartz IP could satisfy

 any redemption requests filed by TT investors;




                                     14
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 16 of 32 Page ID
                                  #:10198


             c.   falsely representing that Associate-2 had

 personally invested millions of dollars into Swartz IP, which

 would serve as security for the swap agreementi and

             d.   sending to Hallac and WELLNER screenshots of

 account balances for a Swartz IP brokerage account that

 misleadingly reflected that the account maintained a balance of

 more than $5 million.     In fact, however, BERGSTEIN maintained

 two brokerage accounts in the name of Swartz IP, and the

 screenshots he shared with Hallac and WELLNER related to one

 account that was encumbered by the holdings of a second account

 that was not disclosed.      BERGSTEIN withdrew millions of dollars

 from the second account such that it had a negative balance and

 was secured by the assets held by the first account.          Thus, even

 though the net holdings of both accounts approached zero,

 BERGSTEIN was able to make it falsely appear to Hallac and

 WELLNER that Swartz IP held millions of dollars in cash and

 liquid securities.

       28.   DAVID BERGSTEIN, the defendant, also diverted millions

 of dollars in TT Portfolio funds in a manner that was entirely

 inconsistent with the obligations Swartz IP undertook (1) to

 meet the Tewksbury returns, plus an additional one percenti and

 (2) to satisfy TT Portfolio investors' redemption requests.

 BERGSTEIN secretly diverted TT Portfolio investor proceeds to




                                     15
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 17 of 32 Page ID
                                  #:10199


 pay BERGSTEIN's personal expenses and to pay CC-1, among other

 things.

       29.   After DAVID BERSTGEIN, the defendant, received the TT

 Portfolio proceeds through Swartz IP, BERGSTEIN periodically

 sent false and misleading records of the disbursements to Albert

 Hallac and KEITH WELLNER, the defendant.        For example, on or

 about February 1,, 2012, BERGSTEIN emailed a "master proceeds

 worksheet" to Hallac and WELLNER listing various disbursements

 that were made from Swartz IP, purportedly for certain business

 transactions and to fund Arius Libra.        BERGSTEIN's worksheet,

 however, omitted millions of dollars in secret disbursements

 from Swartz IP to Graybox (BERGSTEIN's entity), CC-1's entities,

 BERGSTEIN's personal attorneys, and for BERGSTEIN's personal

 expenses, all of which BERGSTEIN hid from Weston.          The worksheet

 BERGSTEIN drafted and circulated also falsely reflected that

 Swartz IP maintained approximately $8 million it received from

 the TT Portfolio, when in fact it maintained orily about $4

 million by February 1, 2012, because BERGSTEIN had already

 improperly converted millions of dollars in TT Portfolio funds.

       30.   In addition to diverting TT Portfolio money for

 unauthorized and improper investments, Albert Hallac, KEITH

 WELLNER, the defendant, and another Weston officer not named as

 a defendant herein ( "Officer-1';) improperly paid themselves with

 TT Portfolio investor money.       Hallac, WELLNER, and Officer-1

                                     16
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 18 of 32 Page ID
                                  #:10200


 formed an entity known as Purplebox LLC ("Purplebox"), and a

 bank account was opened in that entity's name.         At the direction

 of WELLNER and DAVID BERSTEIN, the defendant, Swartz IP wired

 approximately $750,000 of TT Portfolio monies first to a Weston

 bank account, then back to Swartz IP and finally to the

 Purplebox account.     WELLNER personally received approximately

 $120,000 of this amount.      WELLNER, among others, directed this

 round-trip transaction to disguise the payment to Purplebox.

      31.   Although Swartz IP paid a redemption request of

 approximately $1 million to a particular TT Portfolio investor,

 Swartz IP did not repay to the TT Portfolio the funds that had

 been entrusted to it.     The total loss to TT Portfolio investors

 was approximately $16 million.

            The Defendants' Efforts to Conceal the Scheme

      32.   Beginning in or about early 2012, DAVID BERGSTEIN and

 KEITH WELLNER, the defendants, took steps to conceal their

 scheme to defraud the P2 Fund, WFF, and TT Portfoiio investors.

      33.   For example, in or about March 2012, KEITH WELLNER,

 the defendant, uploaded to an electronic "dropbox" available to

 all Weston investors a fraudulent investor disclosure, which

 falsely stated that Arius Libra was indebted to Swartz IP for $8

 million.   The purpose of WELLNER's false disclosure was to

 deceive investors into believing that Arius Libra's debt was

 owed to Swartz IP, when in truth and in fact, and as WELLNER

                                     17
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 19 of 32 Page ID
                                  #:10201



 knew, Arius Libra's $8 million debt was secretly owed to the P2

 Fund and the P2 Loan had been made without investors' knowledge

 or consent.

      34.   In or about May 2012, KEITH WELLNER, the defendant,

 returned from meeting with DAVID BERGSTEIN, the defendant, in

 Los Angeles, with two fraudulent documents.

            a.     First, WELLNER produced to Albert Hallac a fake

 loan agreement falsely representing that Arius Libra had

 borrowed $8 million from Swartz IP.       WELLNER had signed this

 agreement, claiming to be the President of Arius Libra.           The

 fake loan agreement, which was back-dated to August 1, 2011 and

 served as support for the fraudulent disclosure that WELLNER had

 placed into the investor dropbox in March 2012, made it falsely

 appear that the $8 million loan was issued by Swartz IP rather

 than the P2 Fund.     The loan agreement likewise absolved DAVID

 BERGSTEIN, the defendant, from having to repay the money Arius

 Libra owed to Weston's P2 Fund.

            b.     Second, WELLNER presented Albert Hallac with a

 back-dated loan agreement between Hallac and Purplebox.           The

 purpose of the loan agreement was to make it appear that the

 $750,000 sent to Purplebox of TT investors' monies was in fact a

 loan to Hallac,    secured by Hallac's own personal assets.        Hallac

 refused to sign the fraudulent loan agreement.




                                     18
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 20 of 32 Page ID
                                  #:10202


                          Statutory Allegations

       35.   From at least in or about 2011, up to and including in

 or about 2012, in the Southern District of New York and elsewhere,

 DAVID BERGSTEIN and KEITH WELLNER, the defendants, and others

 known and unknown, willfully and knowingly combined, conspired,

 confederated, and agreed together and with each other to commit

 offenses against the United States, to wit,        (1)   investment advisor

 fraud,   in violation of Title 15, United States Code, Sections 80b-

 6 and SOb-17, and (2) securities fraud,       in violation of Title 15,

 United States Code, Sections 78j (b) and 78ff and Title 17, Code of

 Federal Regulations, Section 240.10b-5.

       36.   It was a part and object of the conspiracy that DAVID

 BERGSTEIN and KEITH WELLNER, the defendants, and others known and

 unknown, willfully and knowingly would and did use the mails and

 other means and instrumentalities of interstate commerce, directly

 and indirectly,    (a) to employ a device, scheme, and artifice to

 defraud clients and prospective clients;        (b) to engage in a

 transaction, practice, and course of business which operated as a

 fraud and deceit upon clients and prospective clients; and (c) to

 engage in an act, practice, and course of business which was

 fraudulent, deceptive, and manipulative, in violation of Title 15,

 United States Code, Sections 80b-6 and SOb-17.

       37.   It was a further part and object of the conspiracy that

 DAVID BERGSETIN and KEITH WELLNER, the defendants, and others

                                     19-
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 21 of 32 Page ID
                                  #:10203



 known and unknown, willfully and knowingly, directly and

 indirectly, by use of the means and instrumentalities of

 interstate commerce and of the mails, and of the facilities of

 national securities exchanges, in connection with the purchase and

 sale of securities, would and did use and employ manipulative and

 deceptive devices and contrivances in violation of Title 17, Code

 of Federal Regulations, Section 240.10b-5, by (a) employing

 devices, schemes, and artifices to defraud;        (b) making untrue

 statements of material fact and omitting to state material facts

 necessary in order to make the statements made, in the light of

 the circumstances under which they were made, not misleading; and

 (c) engaging in acts, practices, and courses of business which

 operated and would operate as a fraud and deceit upon persons, in

 violation of Title 15, United States Code, Sections 78j (b) and

 78ff.

                                 Overt Acts

         38.   In furtherance of the conspiracy and to effect its

 illegal objects, DAVID BERGSTEIN and KEITH WELLNER, the

 defendants, committed the following overt acts, among others, in

 the Southern District of New York and elsewhere:

               a.   In or about August 2011, BERGSTEIN and WELLNER

 caused Weston's P2 Fund to agree to loan up to approximately $9

 million to another entity, Arius Libra, which loan was secured

 with the assets of another Weston fund, WFF, for the purpose of,

                                     20
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 22 of 32 Page ID
                                  #:10204



 among other things, paying debts which were not incurred by P2

 Fund investors.

              b.      In or about November 2011, BERGSTEIN and WELLNER

 caused Weston to transfer approximately $17.7 million from

 Weston's TT Portfolio to another entity, Swartz IP, for the

 purpose of, among other things, paying debts owed to P2 Fund

 investors.

              c.      In or about January 2012, BERGSTEIN and WELLNER

 caused approximately $750,000 to be withdrawn from a bank account

 which was funded with TT Portfolio investor monies for the benefit

 of WELLNER, among others.

              d.      In or about May 2012, WELLNER signed a back-dated
                                  I




 loan agreement falsely representing that Arius Libra had borrowed

 $8 million from Swartz IP and presented the agreement to Albert

 Hallac in New York, New York.

                   (Title 18, United States Code, Section 371.)

                                COUNT TWO
               (Investment Advisor Fraud - WFF and. P2 Fund)

              The Grand Jury further charges:

       39.    The allegations contained in paragraphs 1 through 34 and

 38 of this Indictment are repeated and realleged as if fully set

 forth herein.

       40.    From in or about 2011, up to and including in or about

 2012, in the Southern District of New York and elsewhere, DAVID


                                       21
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 23 of 32 Page ID
                                  #:10205



 BERGSTEIN and KEITH WELLNER, the defendants, willfully and

 knowingly used the mails and other means and instrumentalities

 of interstate commerce, directly and indirectly,         (a)   to employ a

 device,     scheme, and artifice to defraud clients and prospective

 clientsi     (b) to engage in a transaction, practice, and course of

 business which operated as a fraud and deceit upon clients and

 prospective clientsi and (c) to engage in an act, practice, and

 course of business which was fraudulent, deceptive, and

 manipulative, to wit, while Albert Hallac served as an

 investment advisor to the WFF and the P2 Fund, BERGSTEIN and

 WELLNER aided and abetted Hallac's fraud on the WFF and P2 Fund

 investors by, among other things, causing the funds to enter

 into undisclosed transactions and then causing certain investor

 funds to be used as payments to or to otherwise benefit other

 investors without disclosing the transactions or the conflicts

 of interest inherent therein to investors to whom fiduciary

 duties were owed.

      (Title 15, United States Code, Sections 80b-6 and 80b-17i
            and Title 18, United States Code, Section 2.)

                               COUNT THREE
                 (Investment Advisor Fraud - TT Portfolio)

               The Grand Jury further charges:

       41.     The allegations contained in paragraphs 1 through 34 and

 38 of this Indictment are repeated and realleged as if fully set

 forth herein.

                                     22
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 24 of 32 Page ID
                                  #:10206



      42.    From in or about 2011, up to and including in or about

 2012, in the Southern District of New York and elsewhere, DAVID

 BERGSTEIN and KEITH WELLNER, the defendants, willfully and

 knowingly used the mails and other means and instrumentalities

 of interstate commerce, directly and indirectly,         (a) to employ a

 device, scheme, and artifice to defraud clients and prospective

 clients;   (b) to engage in a transaction, practice, and course of

 business   whi~h   operated as a fraud and deceit upon clients and

 prospective clients; and (c) to engage in an act, practice, and

 course of business which was fraudulent, deceptive, and

 manipulative, to wit, while Albert Hallac served as an

 investment advisor to the TT Portfolio, BERGSTEIN and WELLNER

 aided and abetted Hallac's fraud on TT Portfolio investors by,

 among other things, causing the TT Portfolio to enter into

 undisclosed transactions and causing certain investor funds to

 be used as payments to or to otherwise benefit other investors

 without disclosing the transactions or the conflicts of interest

 inherent therein to investors to whom Hallac owed fiduciary

 duties.

      (Title 15, United States Code, Sections BOb-6 and SOb-17;
            and Title 18, United States Code, Section 2.)




                                     23
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 25 of 32 Page ID
                                  #:10207



                                COUNT FOUR
                       (Securities Fraud - P2 Fund)

            The Grand Jury further charges:

      43.   The allegations contained in paragraphs 1 through 34 and

 38 of this Indictment are repeated and realleged as if fully set

 forth herein.

      44.   From in or about 2011, up to and including in or about

 2012, in the Southern District of New York and elsewhere, DAVID

 BERGSTEIN and KEITH WELLNER, the defendants, willfully and

 knowingly, directly and indirectly, by use of the means and

 instrumentalities of interstate commerce and of the mails, and

 of the facilities of national securities exchanges, in

 connection with the purchase and sale of securities, used and

 employed manipulative and deceptive devices and contrivances in

 violation of Title 17, Code of Federal Regulations, Section

 240.10b-5, by (a) employing devices, schemes, and artifices to

 defraudi   (b) making untrue statements of material fact and

 omitting to state material facts necessary in order to make the

 statements made, in the light of the circumstances under which

 they were made, not misleadingi and (c) engaging in acts,

 practices, and courses of business which operated and would

 operate as a fraud and deceit upon persons, to wit, BERGSTEIN

 and WELLNER schemed to defraud investors in the P2 Fund by,

 among other things,     (i)   failing to disclose the P2 Loan, and


                                      24
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 26 of 32 Page ID
                                  #:10208



 misrepresenting its source, which Loan was funded with the

 undisclosed sale of P2 Fund securities;       (ii) failing to disclose

 the security interest of P2 Fund investors in WFF assets, and

 the conflict of interest with WFF investors that arose from the

 Pledge Agreement; and (iii) as to BERGSTEIN, improperly

 converting a portion of the funds transferred pursuant to the P2

 Loan for BERGSTEIN's and CC-1's personal use and benefit.

      (Title 15, United States Code, Sections 78j (b) & 78ff;
     Title 17, Code of Federal Regulations, Section 240.10b-5;
           and Title 18, United States Code, Section 2.)

                                COUNT FIVE
                    (Securities Fraud - TT Portfolio)

             The Grand Jury further charges:

       45.   The allegations contained in paragraphs 1 through 34 and

 38 of this Indictment are repeated and realleged as if fully set

 forth herein.

       46.   From in or about 2011, up to and including in or about

 2012, in the Southern District of New York and elsewhere, DAVID

 BERGSTEIN and KEITH WELLNER, the defendants, willfully and

 knowingly, directly and indirectly, by use of the means and

 instrumentalities of interstate commerce and of the mails, and

 of the facilities of national securities exchanges, in

 connection with the purchase and sale of securities, used and

 employed manipulative and deceptive devices and contrivances in

 violation of Title 17, Code of Federal Regulations, Section


                                     25
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 27 of 32 Page ID
                                  #:10209



 240.10b-5, by (a) employing devices, schemes, and artifices to

 defraud;   (b) making untrue statements of material fact and

 omitting to state material facts necessary in order to make the

 statements made, in the light of the circumstances under which

 they were made, not misleading; and (c) engaging in acts,

 practices, and courses of business which operated and would

 operate as a fraud and deceit upon persons, to wit, BERGSTEIN

 and WELLNER schemed to defraud investors in the TT Portfolio by,

 among other things,    (i) arranging to disburse TT Portfolio

 investor funds to Swartz IP, which disbursement was contrary to

 the TT Portfolio's investment parameters and was not disclosed

 to TT Portfolio investors;     (ii) using TT Portfolio assets to

 repay, in part, the P2 Loan, which payment was contrary to the

 TT Portfolio investment parameters and was not disclosed to TT

 Portfolio investors; and (iii) improperly converting a portion

 of funds transferred from the TT Portfolio to Swartz IP for

 their personal use and benefit.

      (Title 15, United States Code, Sections 78j (b) & 78ff;
     Title 17, Code of Federal Regulations, Section 240.10b-5;
           and Title 18, United States Code, Section 2.)




                                     26
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 28 of 32 Page ID
                                  #:10210



                                COUNT SIX
                    (Conspiracy to Commit Wire Fraud)

             The Grand Jury further charges:

       47.   The allegations contained in paragraphs 1 through 34

 and 38 of this Indictment are repeated and realleged as if fully

 set forth herein.

       48.   From in or about 2011, up to and including in or about

 2012, in the Southern District of New York and elsewhere, DAVID

 BERGSTEIN and KEITH WELLNER, the defendants, and others known

 and unknown, willfully and knowingly combined, conspired,

 confederated, and agreed together and with each other to commit

 wire fraud,   in violation of Title 18, United States Code,

 Section 1343.

       49.   It was a part and an object of the conspiracy that

 DAVID BERGSTEIN and KEITH WELLNER, the defendants, and others

 known and unknown, willfully and knowingly, having devised and

 intending to devise a scheme and artifice to defraud, and for

 obtaining money and property by means of false and fraudulent

 pretenses, representations, and promises, would and did transmit

 and cause to be transmitted by means of wire, radio, and

 television communication in interstate and foreign commerce

 writings, signs, signals, pictures, and sounds for the purpose




                                      27
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 29 of 32 Page ID
                                  #:10211



 of executing such scheme and artifice, in violation of Title 18,

 United States Code, Section 1343.

             (Title 18, United States Code, Section 1349.)

                                COUNT SEVEN
                                (Wire Fraud)

             The Grand Jury further charges:

       50.   The allegations contained in paragraphs 1 through 34

 and 38 of this Indictment are repeated and realleged as if fully

 set forth herein.

       51.   From in or about 2011, up to and including in or about

 2012, in the Southern District of New York and elsewhere, DAVID

 BERGSTEIN, the defendant, willfully and knowingly, having

 devised and intending to devise a scheme and artifice to defraud

 and for obtaining money and property by means of false and

 fraudulent pretenses, representations, and promises, transmitted

 and caused to be transmitted by means of wire, radio, and

 television communication in interstate and foreign commerce,

 writings, signs, signals, pictures, and sounds for the purpose

 of executing such scheme and artifice, to wit, BERGSTEIN schemed

 to defraud P2 Fund and TT Portfolio investors by making and

 causing to be made misrepresentations by telephone and e-mail,

 among other methods, concerning the uses BERGSTEIN intended to

 make of investor funds for the purpose of inducing the

 disbursement of funds from the P2 Fund and the TT Portfolio,


                                     28
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 30 of 32 Page ID
                                  #:10212



 including by wire transfer to and from the Southern District of

 New York, for BERGSTEIN's own personal use and benefit, and for

 the personal use and benefit of other co-conspirators.

         (Title 18, United States Code, Sections 1343 and 2.)

                           FORFEITURE ALLEGATION

       52.   As a result of committing one or more of the offenses

 alleged in Counts One through Seven of this Indictment, DAVID

 BERGSTEIN and KEITH WELLNER, the defendants, shall forfeit to

 the United States pursuant to Title 18, United States Code,

 Section 981(a) (1) (C) and Title 28, United States Code, Section

 2461, any and all property, real or personal, that constitutes

 or is derived from proceeds traceable to the commission of the

 offenses alleged in Counts One through Seven of this Indictment.

                       Substitute Assets Provision

       53.   If any of the above-described forfeitable property, as

 a result of any act or omission of DAVID BERGSTEIN and KEITH

 WELLNER, the defendants:

             a.   cannot be located upon the exercise of due

                  diligence;

             b.   has been transferred or sold to, or deposited

                  with, a third party;

             c.   has been placed beyond the jurisdiction of the

                  court;

             d.   has been substantially diminished in value; or

                                     29
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 31 of 32 Page ID
                                  #:10213



            e.    has been commingled with o ther property which

                  cannot be d ivided without dif fi cul ty ;

 it is the intent of the United States , pursuant to Title 21,

 Uni t ed States Code, Section 853(p), and Title 28, United States

 Code Section 2461, to seek forfeiture of any other property of

 said defendants up to t h e value of the forfeitable property

 described above .

         (Title 18, United States Code, Section 981(a) (1) (C);
            Title 21, United States Code, Section 853(p);
             Title 28, Uni ted States Code, Sect ion 2461.)


                                          r~t~~v~ t~~
                                          PREET BHARARA
                                          United States Attorney




                                     30
Case 2:15-cv-06633-CAS-SS Document 408-30 Filed 04/10/19 Page 32 of 32 Page ID
                                  #:10214




                   Form No. USA-33s-274 (Ed. 9-25 - 58)


                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


                        UNITED STATES OF AMERICA

                                   - v. -

                             DAVID BERGSTEIN
                            and KEITH WELLNER,

                                 Defendants.


                                 INDICTMENT

                                 16 Cr.

                (Title 15, United States Code, Sections
                     7Bj (b),7Bff , BOb - 6 and 80b- 1 7;
                Title 18, United States Code, Sections
                         371 1343 , 1349 and 2.)
                                                                                 I
                             1




                                                                                 I
                                                                                 I
                                               PREET BHARARA
                                            States Attorney .

                                                                                 I
                                                                                 I
                                                                                 Ii
